Citation Nr: 1325269
Decision Date: 08/09/13	Archive Date: 09/24/13


DOCKET NO.  10-15 531     DATE AUG 09 2013 

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The deceased Veteran had active service from February 1966 to February 1968, which included a tour of duty in the Republic of Vietnam, and was in receipt of the Purple Heart Medal, among other military citations. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for the cause of the Veteran's death. The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In June 2012, the appellant presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a Board hearing held in Newark, New Jersey. A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

At the hearing, the appellant indicated that the Veteran received Social Security disability benefits for his cardiac condition prior to his death. Records associated with the Veteran's claim for Social Security benefits are relevant to the pending VA claim. VA has an obligation to obtain Social Security Administration (SSA) records. See Golzv. Shinseki, 590 F.3d 1317, 1320 (2010).

-2-

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as the decision and medical records regarding that claim. If the search for such records has negative results, the RO/AMC should notify the appellant and place a statement to that effect in the record.

2. The claims should be readjudicated. If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

-3-

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-4-



